      Case: 1:19-cv-00293 Document #: 21 Filed: 09/16/19 Page 1 of 2 PageID #:55




                         UNITED STATES DISTRICT COURT
                     FOR THE NORTHERN DISTRICT OF ILLINOIS
                               EASTERN DIVISION


 KEESHA N. WILLIS,

       Plaintiff,

 v.                                                      1:19-cv-00293

 LAW OFFICE OF CHARLES G.
 MCCARTHY, JR & ASSOCIATES and
 FOREST RECOVERY SERVICES, L.L.C.,

       Defendants.


                    PLAINTIFF’S MOTION FOR ENTRY OF DEFAULT

To the Clerk of the U.S. District Court for the Northern District of Illinois

       Pursuant to Rule 55(a) of the Federal Rules of Civil Procedure, Plaintiff, KEESHA

N. WILLIS, requests that the Clerk enter the default of Defendant, LAW OFFICE OF

CHARLES G. MCCARTHY, for failure defend as provided by the Federal Rules of Civil

Procedure as appears from the affidavit of Nathan C. Volheim, Esq. attached hereto.


Dated: September 16, 2019                   Respectfully submitted,

                                            s/ Nathan C. Volheim
                                            Nathan C. Volheim, Esq. #6302103
                                            Counsel for Plaintiff
                                            Sulaiman Law Group, Ltd.
                                            2500 South Highland Avenue, Suite 200
                                            Lombard, Illinois 60148
                                            (630) 568-3056 (phone)
                                            (630) 575-8188 (fax)
                                            nvolheim@sulaimanlaw.com
     Case: 1:19-cv-00293 Document #: 21 Filed: 09/16/19 Page 2 of 2 PageID #:55




                                CERTIFICATE OF SERVICE

       The undersigned, one of the attorneys for Plaintiff, certifies that on September 16, 2019,
he caused a copy of the foregoing PLAINTIFF’S MOTION FOR ENTRY OF DEFAULT, to be
served by U.S. Certified mail and electronic mail to the following addresses:

                            Law Offices of Charles G. McCarthy, Jr.
                                  100 West Roosevelt Road
                                         Suite 5B-203
                                     Wheaton, IL 60187
                                   charlie@mccarthy.net

                                                    Respectfully submitted,

                                                    s/ Nathan C. Volheim
                                                    Nathan C. Volheim, Esq. #6302103
